Citation Nr: 1002332	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-34 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's Stepson




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to 
November 1991.  The Veteran died in January 2006.  The 
appellant seeks recognition as his surviving spouse for the 
purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in February 2007, a statement of the case was 
issued in September 2007, and a substantive appeal was 
received in November 2007.  

A Board hearing was held in October 2009.

The appellant has recently presented to the Board additional 
evidence to be considered in his claim.  During her hearing, 
and in a November 2009 written presentation, the appellant's 
representative waived preliminary RO review of the new 
evidence in accordance with 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The appellant's August 1980 marriage to the Veteran was 
terminated by divorce in July 2004, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

The Board notes that the appellant has not received a VCAA 
letter specifically providing notice regarding the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  However, the Board finds no prejudice 
to the appellant in proceeding with the issuance of final 
decision with respect to this appeal as the appellant had 
actual knowledge of the necessary requirements.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  
Importantly, in the submission of multiple items of evidence, 
lay statements, and in her October 2009 Board hearing 
testimony, the appellant specifically addressed elements to 
establish her contention that she was, or should be deemed to 
have been, remarried to the Veteran at the time of his death 
despite a prior divorce.  She has addressed issues such as 
cohabitation, the perceptions of the couple and their 
community, and the status of a child resulting from their 
relationship.  During the September 2007 Board hearing, the 
appellant contended specifically that she was married to the 
Veteran at the time of his death, and testified to 
cohabitation and family issues.  This demonstrates that she 
had actual knowledge of the requirements.  Further, the 
appellant had sufficient opportunity to provide evidence with 
respect to this appeal.  Moreover, the appellant is 
represented by a national service organization, which would 
have actual knowledge of the information necessary to 
substantiate the appellant's claim.  It is appropriate to 
assume that the appellant's representative included 
information concerning the elements of the claim in its 
guidance to the appellant.

Duty to Assist

There is no potentially relevant information in the 
possession of the federal government as to this matter.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

The appellant claims VA death pension benefits as the 
surviving spouse of the Veteran, who died in January 2006.  
When a Veteran dies, his or her surviving spouse may be 
eligible to VA death benefits, to include DIC benefits, death 
compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 
1310 & 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.50(a) 
(2009).

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
'surviving spouse' means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).  A 
spouse of a veteran is a person whose marriage to the veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).

The file contains documentation of the marriage between the 
Veteran and the appellant in Florida in August 1980.  They 
both identified themselves as residents of Florida.  In July 
2004, they were divorced in the state of Florida.  The 
Veteran died in January 2006.  These facts are not in 
dispute.  However, the appellant contends that after their 
divorce they entered into a common law marriage prior to the 
Veteran's death.

Common law marriage is not recognized in Florida, where it 
appears that the appellant and the Veteran resided prior to 
his death.  FLA. STAT. § 741.211 (2009).  Therefore, a common 
law marriage cannot be established under Florida state law.

Absent a common law marriage, under certain circumstances, 
where the state requirements have not been met, there may be 
a 'deemed valid' marriage.  An attempted marriage will be 
'deemed valid' if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  The term 'legal impediment' was 
interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  If the 
provisions of 38 C.F.R. § 3.205(a) (2009) are satisfied as 
well as those of 38 C.F.R. § 3.52 (2009), the claimant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2009).  Colon v. Brown, 9 Vet. App. 104 
(1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).

However, in this case, the preponderance of the evidence 
weighs against finding a 'deemed valid' marriage.  The 
appellant has testified and submitted a number of witness 
statements indicating that she cared for the Veteran when he 
was sick and that he stayed with her for a period while ill.  
Many of these statements, including the appellant's own 
hearing testimony, acknowledged that they had two different 
households.  Some testimony, including a November 2009 
witness statement from 'M.M.,' describes "maintaining the 
two households, they would be at the two places because of 
leases and their wanting to let one of the leases expire....  
they shared family holidays, birthdays and really did not 
need to have a reason to get together.  They just did it 
naturally."  This information is consistent with the 
appellant's own account, and the other witness testimony in 
written statements and from the Veteran's stepson at the 
hearing.

The Board understands the appellant's contentions with regard 
to this information, but the Board must note that this 
account ultimately does not support a grant of this appeal.  
The evidence does not reflect authentic continuous 
cohabitation.  The Board observes that the appellant herself, 
in her February 2006 claim leading to this appeal, checked 
the "No" box in response to the question "Did you live 
continuously with the veteran from the date of marriage to 
the date of his/her death?."  The Veteran passed away 
approximately 1.5 years after he and the appellant were 
divorced.  The evidence reflects that in that 1.5 year 
period, the divorced couple apparently established leases on 
separate residences and maintained a relationship involving 
visits, rather than cohabitation, for a significant period.  
The evidence does not reflect that, following the divorce, 
the appellant and Veteran continuously cohabitated for a 
period of one year prior to his death.  The Board observes 
that even an intent to cohabitate in the future does not 
constitute actual cohabitation.

The Board understands that the appellant has credibly 
testified that when the Veteran became ill, he spent time 
staying in her home and receiving care for at least one 
period between hospitalizations.  The evidence and testimony 
does not appear to reflect that this consisted of a one year 
period of continuous cohabitation prior to his death; the 
appellant has not specifically asserted that such a period of 
cohabitation occurred.  It must also be stressed that living 
together for some period, alone, does not establish a deemed 
valid marriage; there must be a factual belief in a legally 
valid marriage of duration at least one year prior to the 
Veteran's death.

In support of her claim, the appellant submitted multiple 
statements from witnesses, including family members, to the 
effect that they considered the Veteran and the appellant to 
be husband and wife or, at least, to have cared for each 
other as a husband and wife.  Multiple among these statements 
explicitly refer to the couple's divorce, including 
statements from the appellant's children, and testify that 
the couple should be considered married despite their 
divorce.  In aggregate, the Board finds that the witness 
statements submitted do not persuasively indicate that the 
couple and their community considered themselves to be 
actually married following their divorce.

There is persuasive evidence that while the appellant lived 
with the Veteran at some point prior to his death, and was 
involved in his care, they were not considered a married 
couple.  The Board notes that it is reasonable to assume that 
a couple that legally formalized a divorce in July 2004 would 
be aware that they were not legally married following that 
action for the period through 2005.  The Board notes that the 
Veteran's death certificate does not list the appellant as 
the informant, and further indicates that the Veteran's 
marital status was divorced.  The appellant's February 2006 
claim giving rise to this appeal expressly identified her 
relationship to the Veteran as "Ex-Spouse" in multiple 
responses.  She identifies that she has been married "1" 
time and that the only marriage ended in July 2004.  Several 
of the appellant's statements, including her February 2007 
notice of disagreement, argue that they were essentially 
married despite the divorce; she does not indicate that she 
was unaware of the legal invalidity of any perceived 
remarriage.

The Board also notes that the appellant's October 2009 Board 
hearing testimony includes a statement that "I knew and he 
knew that we would have been married - we was going to go 
back and do it."  Such an intent to remarry reflects that 
the couple understood that they were not actually legally 
married.  She goes on to state that "we were actually 
remarried" and that they took oaths, but that "we didn't go 
through the procedure in the court room."  In sum, the 
evidence persuasively indicates that the couple, who obtained 
a legal divorce in July 2004, were aware that they were not 
legally married after that time.  The Board finds that the 
evidence reflecting the legal status, and the couple's 
understanding of the legal status, of their legally 
terminated marriage is highly significant and probative in 
this case.  These indications outweigh the other aspects of 
the lay statements which essentially concern the social 
status of the Veteran and appellant.

The Board is sympathetic to the appellant's position, but, 
unfortunately, the appellant and the Veteran were divorced at 
the time of the Veteran's death and, under the law, intent to 
marry or other equitable factors are not sufficient to 
establish an actual marriage.  The preponderance of the 
evidence shows that although they maintained a warm 
relationship, although the Veteran may have stayed with the 
appellant for a period while ailing, and although the 
appellant provided great care to Veteran during his terminal 
illness, they were not considered to be actually married and 
their legally divorced status was known.  At the time of his 
death, they were divorced.  Payments of monetary benefits 
from the Federal Treasury must be authorized by statute, 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  Since the appellant was not married to the 
Veteran at the time of his death, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


